— Determination of appeal from judgment, Supreme Court, New York County (M. Williams, J.), rendered on June 12, 1980, unanimously held in abeyance and defendant’s counsel directed to comply with the conditions set forth in People v Saunders (52 AD2d 833). Defendant having been sentenced to a State prison term, it is insufficient for defendant’s attorney to have attempted to comply with Saunders by inquiry of the city’s correctional system concerning whether defendant is in its custody. Defendant’s attorney’s motion to withdraw is denied and counsel is directed to comply with the above within 30 days from the date of entry hereof. No opinion. Concur — Ross, J. P., Carro, Lupiano, Fein and Milonas, JJ.